      Case 1:19-cv-07993-GBD-OTW Document 232 Filed 08/27/20 Page 1 of 4

                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch




Keri Berman                                                   Tel.: (202) 305-7538
Trial Attorney                                                E-mail: keri.l.berman@usdoj.gov




                                                              August 27, 2020

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007


                 Re:     Response to Plaintiffs’ renewed request for a discovery conference in New
                 York v. U.S. Department of Homeland Security, No. 19-7777, and Make the Road
                 New York v. Cuccinelli, No. 19-7993

Dear Judge Daniels:

        Defendants in these related cases respectfully submit this letter in opposition to Plaintiffs’
August 20, 2020 letter motion requesting a pre-motion discovery conference. For the reasons
discussed below, Plaintiffs are not entitled to discovery in these actions challenging an
administrative rulemaking by the Department of Homeland Security. Therefore, there is no need
for a discovery conference.

        Plaintiffs contend that Defendants’ position opposing a pre-motion discovery conference
is inconsistent with the requirements of Local Rule 37.2, but that rule only requires Plaintiffs to
request such a conference before making a motion; there is no obligation on Defendants to agree
to the conference or for the Court to hold a conference prior to authorizing discovery motions
practice. See SDNY L.R. 37.2. Plaintiffs’ assertion that their discovery request can be resolved
informally without full briefing on the issue is unsupported. The parties’ brief letters on the
subject of a discovery conference, which were filed more than eight months ago and concerned
topics in addition to the availability under the law of discovery in a suit challenging an
administrative agency rulemaking are not an adequate substitute for full briefing on the relevant
issues. Furthermore, the discovery decisions referenced by Plaintiffs as supplemental authority
are based on out-of-circuit law and are of limited persuasive value.

       If the Court proceeds to a discovery conference, Defendants’ position will remain that no
discovery on Plaintiffs’ equal protection claims is warranted. “[I]n reviewing agency action, a
     Case 1:19-cv-07993-GBD-OTW Document 232 Filed 08/27/20 Page 2 of 4

                                                -2-


court is ordinarily limited to evaluating the agency’s contemporaneous explanation in light of the
existing administrative record.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573 (2019);
see also 5 U.S.C. § 706(2) (“the court shall review the whole record or those parts of it cited by a
party”). “The task of the reviewing court is to apply the appropriate [Administrative Procedure
Act (“APA”)] standard of review to the agency decision based on the record the agency presents
to the reviewing court.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985)
(internal citation omitted). “The reviewing court is not generally empowered to conduct a de
novo inquiry into the matter being reviewed and to reach its own conclusions based on such an
inquiry.” Id. at 744. Accordingly, “[i]n a suit under the APA, discovery rights are significantly
limited.” Sharkey v. Quarantillo, 541 F.3d 75, 92 n.15 (2d Cir. 2008). Additionally, discovery
into matters implicating “the foreign affairs power of the Executive,” including its authority over
immigration policy, is especially disfavored given the “substantial deference that is and must be
accorded to the Executive” in this area. Trump v. Hawaii, 138 S. Ct. 2392, 2424 (2018)
(Kennedy, J. concurring).

        Contrary to Plaintiffs’ contentions, constitutional claims are also subject to the terms and
limitations of the APA. The APA’s “central purpose” is to “provid[e] a broad spectrum of
judicial review of agency action.” Bowen v. Massachusetts, 487 U.S. 879, 903 (1988). And
because the APA itself provides for judicial review of agency action that is “contrary to
constitutional right[s],” 5 U.S.C. § 706(2)(B), its record-review requirements apply to
constitutional claims challenging agency action. Indeed, it would make little to sense to allow a
plaintiff broader discovery simply because it purports to bring a stand-alone constitutional
challenge instead of one under the APA.

        For these reasons, courts routinely reject attempts by plaintiffs to obtain discovery in
support of their constitutional claims against the federal government. See, e.g., Harkness v.
Secretary of Navy, 858 F.3d 437, 451 & n.9 (6th Cir. 2017) (rejecting argument that “discovery
was necessary because ‘[c]onstitutional issues cannot be decided on the administrative record’”);
Chang v. USCIS, 254 F. Supp. 3d 160, 161-62 (D.D.C. 2017) (rejecting argument that plaintiffs
were entitled to discovery on constitutional claims against the federal government); N. Arapaho
Tribe v. Ashe, 92 F. Supp. 3d 1160, 1171 (D. Wyo. 2015) (finding that “when conducting
constitutional review of agency action, a court must limit its review to the administrative record
unless an exception applies”); Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 58 F.
Supp. 3d 1191, 1232 (D.N.M. 2014) (“The presence of a constitutional claim does not take a
court’s review outside of the APA . . . and courts must . . . respect agency fact-finding and the
administrative record when reviewing agency action for constitutional infirmities[.]”); Harvard
Pilgrim Health Care of New Eng. v. Thompson, 318 F. Supp. 2d 1, 10 (D.R.I. 2004) (“[T]he
presence of a constitutional claim does not alter the requirements . . . that federal courts confine
their review to the record of those proceedings.”). To conclude otherwise would “incentivize
every unsuccessful party to agency action to allege . . . constitutional violations [in order] to
     Case 1:19-cv-07993-GBD-OTW Document 232 Filed 08/27/20 Page 3 of 4

                                                -3-


trade in the APA’s restrictive procedures for the more even-handed ones of the Federal Rules of
Civil Procedure.” Jarita Mesa Livestock, 58 F. Supp. 3d at 1238.

        Because Plaintiffs’ action must proceed under the APA, the Court is presumptively
limited to reviewing the administrative record compiled by the agency. See 5 U.S.C. § 706.
While there is a “narrow exception” to the APA’s record-review requirement where plaintiffs
make a “strong showing of bad faith or improper behavior,” Department of Commerce, 139 S.
Ct. at 2573-74, plaintiffs did not make that showing here. “These exceptions apply only under
extraordinary circumstances, and are not to be casually invoked unless the party seeking to
depart from the record can make a strong showing that the specific extra-record material falls
within one of the limited exceptions.” Voyageurs Nat’l Park Ass’n v. Norton, 381 F.3d 759, 766
(8th Cir. 2004). Absent such a strong showing, a court may not “entertain an inquiry as to the
extent of [the decisionmaker’s] investigation[,]” “the methods by which he reached his
determination[,]” or “the relative participation of the [decisionmaker] and his subordinates.”
Nat’l Nutritional Foods Ass’n v. FDA, 491 F.2d 1141, 1145 (2d Cir. 1974). Because Plaintiffs
have not made the necessary strong showing of bad faith to overcome the default constraints of
record review, the Court should not permit any extra-record discovery.

        Importantly, the Court has not yet determined the standard of review applicable to
Plaintiffs’ equal protection claims. If the Court determines that the correct standard is the highly
deferential standard applicable to cases involving the admission of aliens, that would provide
another reason why discovery would be improper here. The law of this Circuit is clear that
“rational basis scrutiny applies to immigration and naturalization regulation,” and that the
standard is “highly deferential.” Lewis v. Thompson, 252 F.3d 567, 582 (2nd Cir. 2001). The
Hawaii decision reaffirmed the necessity of applying a deferential standard in areas like
immigration, which rely on the foreign affairs expertise of the political branches. See Hawaii,
138 S. Ct. at 2418-19; see also CASA de Maryland v. Trump, No. 19-2222, at 48 (4th Cir. Aug.
5, 2020) (“To whatever extent the federal courts are empowered to review how the executive
discharges this duty, the separation of powers demands careful deference from the judiciary and
intervention, if at all, only in truly exceptional situations.”). Under rational basis review, not
only are the Arlington Heights factors referred to by Plaintiffs irrelevant, but discovery in general
is inappropriate. Rational basis scrutiny is satisfied “so long as [the Agency’s action] can
reasonably be understood to result from a justification independent of unconstitutional grounds,”
Hawaii, 138 S. Ct. at 2420, and the burden is on the plaintiff to “negative every conceivable
basis which might support” that action. Lewis, 252 F.3d at 582 (citation omitted). The
applicability of this deferential review to this immigration matter is clear, and indeed, the District
of Maryland applied this exact analysis in its decision denying discovery on equal protection
claims concerning revision of the State Department’s public charge guidance for visa
applications. Baltimore v. Trump, 429 F. Supp. 3d 128, 143 (D. Md. Dec. 19, 2019) (“Faithful
     Case 1:19-cv-07993-GBD-OTW Document 232 Filed 08/27/20 Page 4 of 4

                                               -4-


adherence to [Supreme Court precedent] compels the conclusion that the City is not entitled to
discovery as to its equal protection claims.”).

        For the reasons stated above and in Defendants’ previous opposition to Plaintiffs’ first
request for a pre-motion discovery conference, Defendants respectfully request that the Court
deny Plaintiffs’ request and instead proceed to formal briefing on the question of equal
protection discovery.

                                              Respectfully submitted,

                                                     /s/
                                              Keri L. Berman

CC: All Counsel of record via ECF.
